              Case 2:14-cv-00938-RSL Document 48 Filed 04/20/20 Page 1 of 1




 1                                                      The Honorable Robert S. Lasnik
 2
 3
                          UNITED STATES DISTRICT COURT FOR THE
 4                          WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE
 6
 7
 8 DEVAUGHN DORSEY,                                 CASE NO. 2:14-cv-00938-RSL
 9                                                  ORDER
                      Defendant-Petitioner,
10                        v.
11
12 UNITED STATES OF AMERICA,
13                    Plaintiff-Respondent.
14
15         Having read and considered the parties’ Stipulation Concerning Briefing Schedule, it
16 is therefore
17         ORDERED that the United States has until on or before May 11, 2020, to file its
18 response in this matter, and it is further
19         ORDERED that the Defendant-Petitioner shall have until on or before June 11, 2020,
20 to file any reply and that the matter be noted for June 11, 2020.
21
22         DATED this 20th day of April, 2020.
23
24                                                   A
                                                     Robert S. Lasnik
25                                                   United States District Judge
26
27
28


     ORDER EXTENDING TIME TO                                             UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     RESPOND TO 2255 MOTION
                                                                          SEATTLE, WASHINGTON 98101
     No. 2:14-cv-00938-RSL                                                      (206) 553-7970
     Dorsey v. United States
